Title: From Abigail Smith Adams to Hannah Phillips Cushing, 2 March 1811
From: Adams, Abigail Smith
To: Cushing, Hannah Phillips



my Dear Friend
Quincy March 2d 1811

How often I have in imagination I have visited you this Dreary season. I know not, but not a day has past without my thinking of you, and wishing that it had been my good fortune to have been situated in the Neighbourhood of you. then would your cheering countenance have enlivened the confinement I have experienced since I saw you. for the week after I was taken sick and am now only leaving my chamber after Six weeks, in which time I have been twice in a close sleigh for a mile or two. I was seizd with a fever and that with most voilence & pain, but through the goodness of heaven it soon abated, tho it left me weak and low; and the winter has been so severe that I thought it best to keep close.
I know you have resources within yourself for entertainment and that you have kind and tender relative around you, but Still it is our Natures to resist confinement, and to pine after variety if you have been blocked up with snow as we have been here you must have been shut out from society from abroad
I have wanted to take my pen & ask you what you thought of the Nomination of the President for a judge? after mr Lincoln declineing I Saw the Nomination of our mr Wolcot and without attending to the Christian Name, I was pleasd to find he had made so good a choice as our old Friend oliver Wolcot and that party considerations had not influenced him, at the same time it was confirming the choice before made of him for a judge by a former  Predessor, and it was not untill I saw the opposition that I discoverd my mistake
The latter Gentleman, I have often heard you mention, . . . I have now heard of a new appointment altogether unexpected to me considering the circumstances under which it is made. it is said to have been unanimous in the Senate—I mean that of my Son. I know it will be a cordial to you to see the place of your dear Friend filld by a Man whose character you can esteem and of whose qualifications, those he who nominated and those who approved, were all personally known to them. what his own sentiments may be with respect to the acceptance of it, I know not since it has taken place but he has sometimes said he would not hold the office of judge if tenderd to him—For my own part, I should rather have him judge of the Supreem Court of the united States, altho I know it to be a highly responsible Situation, than President or vice President of the united States. it removes him from that focus of party animosity jealousy envy and bitterness which, draws into its  vortex every Man of talents Superiour tallents in the Country. I had recieved information from washington, that if mr Adams had been at home he would have been first Nominated—I replied to this infirmation, that I thought it the duty of the President to fill the place, and that there were many Characters to be found who would do honour to the office, and many more who undoubtedly thought themselves qualified and that to hold the office for a Man absent upon a Foreign Mission would be a very envidious thing. it was then whisperd that Mr Lincoln was to be appointed and to hold the place untill mr Adams returnd—others Said he was to be appointed to put him out of the way—I most heartily concur in thus putting him out of the way of Foreign Missions, or of other offices So eagerly Sought after by asspireing Ambition
            These things are said my dear Friend in confidence to you—I hope the snow will soon dissapear and that I shall then have the promissed pleasure of a visit from my dear Mrs Cushing / to her obliged and affectionate / Friend
            
            
Abigail Adams—